UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4921


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRFAN M. JAMEEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cr-00098-HCM-LRL-1)


Submitted:   August 28, 2015                 Decided:   October 7, 2015


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, J. BRIAN DONNELLY, P.C., Virginia Beach,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Robert J. Krask, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A jury convicted Irfan M. Jameel of wire fraud affecting a

financial institution, 18 U.S.C. §§ 2, 1343, 3293 (2012) (Count

1); financial institution fraud, 18 U.S.C. §§ 2, 1344 (2012)

(Counts 2 and 3); and using a false social security number, 18

U.S.C. § 2, 48 U.S.C. § 408(a)(7)(B) (2012) (Count 4).        Jameel

received a 108-month sentence.       Pursuant to the indictment, the

district court also entered a forfeiture money judgment in the

amount of $3,927,591.66.   On appeal, Jameel alleges that (1) the

offenses in the indictment were impermissibly joined and, if

not, the district court abused its discretion in denying his

motion to sever Count 4; (2) the district court erred in denying

his proposed jury instructions regarding state of mind; and (3)

the district court erred in permitting the Government to obtain

a money judgment in lieu of forfeiture of specific property and,

if not, he was entitled to submit the monetary determination to

a jury.   Jameel has also filed a pro se supplemental brief.

Finding no reversible error, we affirm.

     Jameel first claims that the district court erred in ruling

that Fed. R. Crim. P. 8(a) permitted joinder of Count 4 of the

indictment, fraudulent use of a social security number, with the

other three counts of the indictment.       He further claims that,

even if proper, under Fed. R. Crim. P. 14, the joinder was

prejudicial because the evidence associated with the wire fraud

                                 2
and   bank    fraud    charges   would    not    have    been   admissible       at    a

separate trial on the unrelated charge of fraudulent use of a

social security number.

      Rule 8(a) provides that two or more offenses may be charged

in the same indictment when the offenses “are of the same or

similar character, or are based on the same act or transaction,

or are connected with or constitute parts of a common scheme or

plan.”       Fed. R. Crim. P. 8(a).             We interpret the second and

third alternative prongs “flexibly, requiring that the joined

offenses have a logical relationship to one another.”                         United

States v. McLaurin, 764 F.3d 372, 385 (4th Cir. 2014) (citation

and internal quotation marks omitted), cert. denied, 135 S. Ct.
1842 (2015).      “Joined offenses have a logical relationship to

one   another    for    Rule     8(a)    purposes,      when    consideration         of

discrete     counts    against    the     defendant      paints     an    incomplete

picture of the defendant’s criminal enterprise.”                    Id. (citation

and internal quotation marks omitted).                  Because of the prospect

of duplicating witness testimony, impaneling additional jurors,

and   wasting    limited    judicial      resources,      joinder    is    the   rule

rather than the exception.              United States v. Hawkins, 589 F.3d
694, 700 (4th Cir. 2009).

         "The question of '[w]hether offenses in an indictment are

improperly joined under Rule 8(a) is a question of law reviewed

de novo.'"      United States v. Blair, 661 F.3d 755, 768 (4th Cir.

                                          3
2011) (quoting United States v. Cardwell, 433 F.3d 378, 384–85

(4th Cir. 2005)), cert. denied, 132 S. Ct. 2740 (2012).                        If

joinder was improper, we “review this nonconstitutional error

for harmlessness, and reverse unless the misjoinder resulted in

no ‘actual prejudice’ to the defendants ‘because it had [no]

substantial and injurious effect or influence in determining the

jury’s verdict.’”      United States v. Mackins, 315 F.3d 399, 412

(4th Cir. 2003) (emphasis in original) (quoting United States v.

Lane, 474 U.S. 438, 449 (1986)).                 If joinder was proper, the

defendant can still challenge the joinder under Rule 14, which

provides that “[i]f the joinder of offenses . . . appears to

prejudice a defendant or the government, the court may order

separate trials of counts. . . .”            Fed. R. Crim. P. 14().        Under

Rule 14, a properly joined claim can be severed only if there is

a "serious risk" that joining the claims would "prevent the jury

from   making   a   reliable    judgment     about    guilt    or     innocence."

Blair, 661 F.3d at 768. We have reviewed the district court’s

order denying Jameel’s misjoinder motion and motion to sever and

conclude that joinder was proper and that the district court did

not abuse its discretion in denying Jameel’s motion to sever.

       Jameel   next   claims   that       the    district    court    erred   by

refusing to allow a jury instruction that distinguished a mens

rea    of   carelessness   from    knowledge.          He     also    sought   an

instruction requiring the jury to find, in order to convict,

                                       4
that    Jameel    had     knowledge     that       his     conduct   was     unlawful.

Jameel’s theory of the case below was that he had a subjective

belief that he was accurately representing his income to the

lenders named in Counts 1, 2, and 3, and that he was authorized

to use his father’s social security number in the manner that he

did for purposes of Count 4.                His defense was that he did not

knowingly      execute    a   scheme   to       defraud,    but   acted     because    of

ignorance, mistake, or carelessness.

       With respect to Counts 1-4, the court instructed the jury

that Jameel must have acted “knowingly”:

       The term “knowingly” as used in these instructions in
       describing the alleged state of mind of the defendant,
       means that he was conscious and aware of his actions,
       realized what he was doing or what was happening
       around him, and did not act because of ignorance,
       mistake, or accident.

Jameel unsuccessfully moved to insert “carelessness” in addition

to “ignorance, mistake, or accident.”

       We   review     for    abuse    of   discretion        a    district    court’s

decision whether to give a proffered jury instruction.                              United

States v. Passaro, 577 F.3d 207, 221 (4th Cir. 2009).                        The court

commits reversible error in declining to give a proffered jury

instruction if the instruction was correct, not substantially

covered     by   the     remainder     of   the     court’s       jury    charge,     and

addressed “some point in the trial so important, that failure to

give     the     requested      instruction          seriously           impaired     the


                                            5
defendant’s ability to conduct his defense.”               United States v.

Woods, 710 F.3d 195, 206 (4th Cir. 2013) (citation omitted).                In

making this inquiry, we review jury instructions holistically,

considering whether, taken as a whole and in the context of the

entire charge, the instructions accurately and fairly state the

controlling law.         United States v. Hickman, 626 F.3d 756, 771

(4th Cir. 2010).         A district court errs in refusing to give a

jury instruction regarding a defense only if the instruction is

both an accurate statement of the law and has an evidentiary

foundation.       United States v. Powell, 680 F.3d 350, 356 (4th

Cir.   2012).      Applying   this   standard,     we    conclude    that   the

district court did not err in denying the proposed instruction.

       To the extent Jameel sought an instruction requiring the

jury to find, in order to convict, that Jameel had knowledge

that his conduct was unlawful, this argument too is unavailing.

See United States v. Frazier-El, 204 F.3d 553, 561 (4th Cir.

2000) (“The conventional mens rea of criminal statutes . . .

requires not that a defendant know that his conduct was illegal,

but only that he know the facts that make his conduct illegal.”

(citation and internal quotation marks omitted)).               We therefore

conclude   that    the    district   court   did   not    err   in   refusing

Jameel’s proposed jury instructions.

       Last, Jameel argues on appeal that because the proceeds of

his offenses could be traced to real property (the Richardson

                                      6
Road    property),          the     district          court       erroneously         entered    a

forfeiture        of   money       judgment          against      him    in     the    amount   of

$3,927,591.66.          He further claims the entry of a money judgment

deprived      him      of    his    right       to    a    jury     determination         on    the

forfeiture of such property.

       In    an     appeal        from    criminal         forfeiture         proceedings,      we

review the district court’s findings of fact for clear error and

conclusions of law de novo.                     United States v. Herder, 594 F.3d
352, 363 (4th Cir. 2010).                   To obtain a forfeiture order, the

Government must establish a nexus between the property and the

crime by a preponderance of the evidence.                               Id. at 364; Fed. R.

Crim. P. 32.2(b)(1)(A).                  A court’s forfeiture determination may

be based on record evidence or any additional evidence submitted

by   the     parties        and    accepted      by       the    court     as       relevant    and

reliable.      Fed. R. Crim. P. 32.2(b)(1)(B).

       The    indictment           in     this        case      contained        a     forfeiture

allegation notifying Jameel that upon conviction of the offenses

charged in Counts 1 through 3, he would forfeit “any property,

real or personal, from proceeds obtained directly or indirectly,

as a result of or traceable to, such violations.”                                      The court

held    a    hearing        on     the    Government’s          motion        for     preliminary

forfeiture        of    property         and,    by       written       order,       granted    the

Government’s motion



                                                 7
       Jameel’s     first      argument       that    a       money     judgment      was

inappropriate because the specific property that constitutes the

proceeds of the offense is still available is foreclosed by this

court’s decision in United States v. Blackman, 746 F.3d 137, 145

(4th    Cir.   2014)    (“It    is    well     settled       that     nothing   in    the

applicable forfeiture statutes suggests that money judgments are

forbidden.     .    .    .     Such    judgments        would       seem    especially

appropriate where physical assets derived from the conspiracy

are no longer traceable or available.” (citation and internal

quotation marks omitted)).              The proceeds from the Richardson

Road property were no longer available as Jameel pledged the

property as collateral for his loans.                 A trustee held the title

for the benefit of the secured credits.                   Furthermore, there was

negative equity in the home of at least $1,163,524.42.                              Under

these   circumstances,         we    conclude    that     a    money    judgment      was

appropriate    in    this    case.       See    id.     at    144     (“Forfeiture     is

calculated on the basis of the total proceeds of a crime, not

the percentage of those proceeds remaining in the defendant’s

possession at the time of sentencing.”).

       To the extent Jameel claims he was entitled to a jury trial

to determine the amount of the money judgment, his argument is

without merit.          See Fed. R. Crim. P. 32.2(b)(1)(A) (“If the

government     seeks    a    personal     money      judgment,        the   court    must

determine the amount of money that the defendant will be ordered

                                          8
to pay”); see also United States v. Curbelo, 726 F.3d 1260, 1277

(11th Cir. 2013) (right to jury trial under Fed. R. Crim. P.

32.2(b)(5) applies only to specific property, not to the amount

of a monetary judgment).

     Accordingly, we affirm Jameel’s convictions and sentence.

We have reviewed Jameel’s pro se supplemental brief and discern

from it no valid basis to overturn the criminal judgment.                           We

further   deny   Jameel’s     pro     se       motions   to   compel,   to    strike

counsel’s opening brief, for de novo review of the entire case,

for leave to file a formal brief, to exceed limitations for such

brief, and for transcript at government expense, and all other

pending motions.       We also deny as moot his pro se motion for

stay pending appeal.       We dispense with oral argument because the

facts   and   legal    contentions     are       adequately    presented      in   the

materials     before   this   court    and       argument     would   not    aid   the

decisional process.

                                                                            AFFIRMED




                                           9